UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-4222


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

KIMARIO JERROD SIMMONS,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. Richard Mark Gergel, District Judge. (2:11-cr-02114-RMG-1)


Submitted: January 25, 2019                                       Decided: January 29, 2019


Before AGEE and DIAZ, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


William Wharton Watkins, Sr., WILLIAM W. WATKINS, PA, Columbia, South
Carolina, for Appellant. Sherri A. Lydon, United States Attorney, Columbia, South
Carolina, Jamie L. Schoen, Assistant United States Attorney, OFFICE OF THE UNITED
STATES ATTORNEY, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kimario Jerrod Simmons appeals the district court’s order revoking his supervised

release and sentencing him to 18 months of imprisonment, followed by 18 months of

supervised release. On appeal, Simmons challenges the court’s revocation judgment,

asserting that the court made errors on the face of the judgment. For the reasons that

follow, we affirm.

       Simmons first argues that, in the amended judgment, the district court erroneously

checked the box on the judgment form indicating that Simmons was found guilty of the

supervised release violations after denying his guilt.       Here, the supervised release

violation report charged Simmons with two instances of new criminal conduct after twice

being arrested on state charges and with two other minor violations. At the revocation

hearing, Simmons asserted that he had no objection to the report, but did not admit his

guilt of the underlying state charges and averred that he intended to fight those charges in

state court. In the amended judgment, the district court checked the box indicating that

Simmons was found guilty of the supervised release violations after denying his guilt,

rather than the box indicating that he admitted the violations. This was not erroneous.

Cf. United States v. Bird, 219 F. App’x 713, 714 (9th Cir. 2007) (No. 06-30041)

(remanding for court to amend judgment from stating that defendant admitted guilt to

stating that defendant was found guilty after denial of guilt where defendant admitted

only that he was arrested for state charges but did not admit guilt of those offenses).

       Simmons also argues that the district court erroneously failed to remove the

condition for drug testing from the revocation judgment. However, at the revocation

                                              2
hearing, the district court made clear that it intended to impose only the mandatory drug

testing condition and not a special condition of supervised release for any drug testing

beyond that required in the mandatory condition. The revocation judgment accurately

reflects this ruling.

       Accordingly, we affirm the judgment of the district court. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid in the decisional process.

                                                                              AFFIRMED




                                            3